Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    September 07, 2016

The Court of Appeals hereby passes the following order:

A17D0038. MARIBEL FAUBERT-ROCHA v. GLENDA SOCHITL PEREZ
    BAUTISTA.

         Maribel Faubert-Rocha filed a petition to legitimate a minor child, have herself
declared to be the child’s legal parent, and enforce a parenting agreement that she had
entered into with the child’s biological mother, Glenda Sochitl Perez Bautista.
Bautista moved to dismiss the petition for failure to state a claim, arguing among
other things that Faubert-Rocha lacked standing to pursue a legitimation claim.
Faubert-Rocha opposed the motion, arguing that Georgia’s legitimation laws deprive
her of due process and equal protection under the law. The trial court granted
Bautista’s motion, ruling that Faubert-Rocha could not legitimate the child because
she is not the child’s father. Faubert-Rocha now seeks discretionary review in this
Court.
         The Supreme Court has exclusive appellate jurisdiction in “all cases in which
the constitutionality of a law, ordinance, or constitutional provision has been drawn
in question.” Ga. Const. of 1983, Art. VI, Sec. VI, Para. II (1); see also Zarate-
Martinez v. Echemendia, 299 Ga. 301, 304 (2) (788 SE2d 405) (2016). In granting
Bautista’s motion to dismiss, the trial court necessarily rejected Faubert-Rocha’s
challenge to the constitutionality of Georgia’s legitimation laws. Accordingly,
jurisdiction over this application may lie in the Supreme Court. As the Supreme
Court has the ultimate responsibility for determining appellate jurisdiction, see Saxton
v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this
application is hereby TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     09/07/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.